Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 1of18

 

s

ATTACHMENT(S) _

 
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 2 of 18

 

Currently, Section 12003(b) (2) of the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”) grants discretion to the Bureau
of Prisons (BOP) to place inmates on home confinement under 18 U.S.C.
§ 3624(c) (2). The BOP’s discretion is guided by criteria listed in
memoranda from the Attorney General.

After a comprehensive review of your circumstances, in accordance
with the Attorney General’s criteria, you are not eligible for home
confinement placement. You current offense is violent and you also
have prior convictions for violence.

>>> ~Al"CANALES-VILLALONGO, ~“!IMIGUEL A" <71563066@inmatemessage.com> 5/3/2020 7:59 PM >>>
To: Warden, Mr. White

Inmate Work Assignment: Head Ordely

***ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject
line,

9a75a793-ca72-4da3-81b6-d9e09b060d75

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be

delivered to the inmate.

**Inmate Message Below***

Electronic Cop-out:

| am respectfully requesting that | be immediately processed for the transfer to home confinement and then
immediately transferred to home confinement under both the Cares Act and the Directive of the U.S. attorney,
general williams Barr, as set forth in his april 3, 2020, memorandum fo Micheal Carvajal, director of the Federal
Bureau of Prisons.

Thank you for your consideration,

Miguel A. Canales

file:///C:/Users/BOP43102/AppData/Local/Temp/XPgrpwise/SEB2A175ALXDOMIALXP... 5/6/2020

Ahvch meat ® 7
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 3 of 18

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: CANALES-VILLALONGO, MIGUEL A Reg #: 71563-066
Date of Birth: 03/09/1988 Sex: M Race: WHITE Facility: ALF

Encounter Date: 03/25/2020 09:45 Provider: Phelan, Katherine MOA Unit: BOo1

 

Preventive Health Visit - Male encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Phelan, Katherine MOA

Chief Complaint: Preventive Health Visit
Subjective: Patient presents to health services unit for preventative health care screening.
Pain: No

ROS:
Preventive Health

 

Hypertension screening
Yes: Blood pressure reviewed

Colon Cancer

No: Chronic ulcerative colitis or Crohn's disease, History of adenomas or colon cancer, Inflammatory bowel
disease, Family history of colon cancer or adenomas, Fecal Occult Blood x 3 recommended per PHG,
Colonoscopy recommended per PH guidelines

Lipid Disorders

No: Diabetes, Existing cardiovascular disease, Family history of elevated lipids, Father/grandfather heart
attack or stroke <50,. History of hypertension and smoking, Mother/grandmother heart attack or stroke <60
Diabetes

Yes: BMI Calculated (Value: 25.9), First degree relative with diabetes, FBS or HgbA1C recommended per
PHG

No: Hyperlipidemia, B/P greater than 135/80 (treated or untreated), Overweight (BMI of 27kg/m or greater)
Aspirin for CVD Risk
No: Diabetes and >40, Diabetes & other risk factors: CVD, HTN, Diabetes & smoking, dyslipidemia, CVD
Risk documented in comments
Abdominal Aortic Aneurysm
No: >65 yrs and history of smoking
Hearing
No: Qccupational risk
Substance Abuse
No: Alcohol abuse history, Injection/non-injection drug use history, Tobacco abuse, Substance abuse
referral PHG
Lifestyle
No: BMI > or equal 30
Inf. Disease Screening
Yes: Bloodborne path & immunization history reviewed, HIV screening offered

No: HCV testing offered, HBSAG indicated, RPR indicated (all female and male as indicated), TB
screening reviewed/completed

Vision Screening
No: Visual Acuity (Snellen) testing completed
Nursing Exam ji L dt
Fall Risk (Morse Scale) A Ane vient 7 > o
Generated 03/26/2020 13:47 by Phelan, Katherine MOA Bureau of Prisons - ALF Page 1 of 3
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20

Bureau of Prisons
Health Services

_Health Problems

Page 4 of 18

 

Reg #: 71563-066

Inmate Name: CANALES-VILLALONGO, MIGUEL A

 

Descripti

Varicocele, scrotal varices
08/06/2015 17:08 EST Vallejo-Rodriguez, Orlando MD
Grade |
Allergic rhinitis, cause unspecified
06/01/2016 13:56 EST Li, Richard MD
06/04/2015 09:36 EST Vallejo-Rodriguez, Orlando MD
02/10/2015 10:03 EST Chavarin, Robert PA
Other abnormal tumor markers
04/22/2015 10:28 EST Vallejo-Rodriguez, Orlando MD
ELEVATED AFP
April 16, 2015 - 12.64 ng/ml (0.00-7.00)
No Diagnosis
08/25/2014 10:21 EST Daniels, Beth PsyD/MHU

Screening for malignant neoplasm of testis
02/10/2015 10:00 EST Chavarin, Robert PA

Epididymitis and orchitis , unspecified
02/23/2016 07:20 EST SYSTEM
06/04/2015 09:36 EST Vallejo-Rodriguez, Orlando MD
04/22/2015 10:15 EST Vallejo-Rodriguez, Orlando MD
Throat pain
02/23/2016 07:20 EST SYSTEM
06/04/2015 09:36 EST Vallejo-Rodriguez, Orlando MD
02/10/2015 10:00 EST Chavarin, Robert PA
Cough
02/23/2016 07:20 EST SYSTEM
06/04/2015 09:36 EST Vallejo-Rodriguez, Orlando MD
02/10/2015 10:00 EST Chavarin, Robert PA

Generated 05/19/2020 07:19 by Coleman, M. HIT

Axis Code Type
Current

Wt ICD-9

lil ICD-9
Il ICD-9
Il ICD-9

Il ICD-9

| DSM-IV

Ill ICD-9

Resolved

il ICD-9
Il ICD-9
il IcD-9

Ill ICD-9
Ill ICD-9
il IcD-9

il ICD-9
Il ICD-9
Ill ICD-9

Bureau of Prisons - ALF

456.4

477.9
477.9
477.9

795.89

No Dx

V76.45

604.90
604.90
604.90

784.1
784.1
784.1

786.2
786.2
786.2

Diag, Date Status

08/06/2015 Current

02/10/2015 Current
02/10/2015 Resolved
02/10/2015 Current

04/22/2015 Current

08/25/2014 Current

02/10/2015 Current

04/22/2015 Resolved
04/22/2015 Resolved
04/22/2015 Current

02/10/2015 Resolved
02/10/2015 Resolved
02/10/2015 Current

02/10/2015 Resalved
02/10/2015 Resolved
02/10/2015 Current

08/06/2015

06/01/2016
06/04/2015
02/10/2015

04/22/2015

08/25/2014

02/10/2015

06/04/2015
06/04/2015
04/22/2015

06/04/2015
06/04/2015
02/10/2015

06/04/2015
06/04/2015
02/10/2015

Page 1 of 2

 
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 5 of 18

 

 

Inmate Name: CANALES-VILLALONGO, MIGUEL Reg #: 71563-066—
Date of Birth: 09/03/1988 Sex: M Race: WHITE Facility: GUA
Encounter Date: 06/02/2015 09:26 Provider: Vallejo-Rodriguez, Unit: BO1
Exam:

Appearance

Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Skin
General
Yes: Within Normal Limits
Head
General
Yes: Symmetry of Motor Function, Atraumatic/Normocephalic
Eyes
General
Yes: PERRLA, Extraocular Movements Intact
Ears
Tympanic Membrane
Yes: Within Normal Limits
Canal ;
Yes: Within Normal Limits
Pulmonary

Auscultation
Yes: Clear to Auscultation

Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal S1 and $2

Abdomen
Palpation
Yes: Within Normal Limits

Exam Comments

Genital exam deferred - No chaperone available.
ASSESSMENT:

Allergic rhinitis, cause unspecified, 477.9 - Resolved, History/Resolved, Not Assessed
Cough, 786.2 - Resolved, History/Resolved, Not Assessed
Epididymitis and orchitis , unspecified, 604.90 - Resolved, History/Resolved, Not Assessed

Other abnormal tumor markers, 795.89 - Current, Temporary/Acute, Not Improved/Same - SAME -

EVALUATE

NEED LABS TO

Screening for malignant neoplasm of testis, V76.45 - Current, Temporary/Acute, Not Improved/Same - same

Throat pain, 784.1 - Resolved, History/Resolved, Not Assessed

PLAN:
Schedule:
Activity Date Scheduled Scheduled Provider
Chronic Care Visit 09/04/2015 00:00 Physician 03
Disposition:

Follow-up at Sick Call as Needed

Generated 06/04/2015 09:38 by Vallejo-Rodriguez, Orlando Bureau of Prisons -~ GUA

Page 2 of 3
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 6 of 18

Bureau of Prisons
Health Services

; Clinical Encounter
E|

 

Inmate Name: CANALES-VILLALONGO, MIGUEL A Reg #: 71563-066
Date of Birth: 03/09/1988 Sex: M Race: WHITE Facility: COM
Encounter Date: 06/01/2016 13:47 Provider: Li, Richard MD Unit: BO4

 

Chronic Care - Chronic Care Clinic encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Li, Richard MD

Chief Complaint: No Complaint(s)

Subjective: Always has "sinusitis" since childhood, with nasal congestion.
Has hx of hydrocele , but says this testicle doesn't bother him .
Takes no meds.
Family hx noncontributory. his father has unknown cancer.
Pain: No

 

Seen for clinic(s): General

Removed from clinic(s): General

 

 

 

 

 

 

ROS:
Cardiovascular
General
No: Angina, Exertional dyspnea
Psychiatric
General
No: Mood Impaired, Mood-Down, Anxious
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/01/2016 13:51 COX 97.6 36.4 Li, Richard MD
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
06/01/2016 13:51 COX 60 Li, Richard MD
Respirations:
Date Time Rate Per Minute Provider
06/01/2016 13:51 COX 18 Li, Richard MD
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/01/2016 13:51 COX 117/79 Li, Richard MD
06/01/2016 13:51 COX 105/63 Li, Richard MD
$aQ2:
Date Time Value(%) Air Provider
06/01/2016 13:51 COX 98 Li, Richard MD
Weight:
Date Time Lbs Kg Waist Circum. Provider
06/01/2016 13:51 COX 165.0 74.8 Li, Richard MD
Exam:

Generated 06/01/2016 14:04 by Li, Richard MD Bureau of Prisons - COM
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 7 of 18

 

Inmate Name: CANALES-VILLALONGO, MIGUEL A Reg#: 71563-066
Date of Birth: 03/09/1988 Sex: M Race: WHITE Facility: COM
Encounter Date: 06/01/2016 13:47 Provider: Li, Richard MD Unit: - BO4

 

Exam:
Diagnostics
Laboratory
Yes: Results
General
Appearance
Yes: Appears Well
No: Appears Distressed
Head
General
Yes: Atraumatic/Normocephalic
Eyes
General
Yes: PERRLA, Extraocular Movements Intact
Mouth
Mucosa
Yes: Within Normal Limits
Neck
General
Yes: Supple
No: Lymphadenopathy
Pulmonary
Auscultation
Yes: Clear to Auscultation
Cardiovascular
Observation
No: Tachycardia, Bradycardia
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
No: M/R/G
Abdomen
Palpation
Yes: Soft
No: Tenderness on Palpation
Musculoskeletal
Ankle/Foot/Toes
No: Edema
Neurologic
Cranial Nerves (CN)
Yes: Within Normal Limits
Motor System-General
Yes: Normal Muscular Bulk, Normal Muscular Tone
Mental Health
Affect
Yes: Appropriate
No: Anxious, Sad

ROS Comments
exercise 3 x a week

Generated 06/01/2016 14:04 by Li, Richard MD Bureau of Prisons - COM Page 2 of 3
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 8 of 18

 

Inmate Name: CANALES-VILLALONGO, MIGUEL A
Date of Birth: 03/09/1988 Sex: M Race: WHITE
Encounter Date: 06/01/2016 13:47 Provider: Li, Richard MD

Reg #: 71563-066
Facility: COM
Unit: BO4

 

Exam Comments
CBC, LFT wnl

ASSESSMENT:

Allergic rhinitis, cause unspecified, 477.9 - Current

PLAN:
New Medication Orders:
-Rx# Medication Order Date
Fluticasone Propionate Spray 06/01/2016 13:47
Indication: Allergic rhinitis, cause unspecified
Disposition:

Follow-up at Sick Call as Needed

Patient Education Topics:

Handout/Topic
Compliance - Treatment

Date Initiated Format
06/01/2016 Counseling

 

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Li, Richard MD on 06/01/2016 14:04

Generated 06/01/2016 14:04 by Li, Richard MD Bureau of Prisons - COM

Provider

Prescriber Order
1 spray Per Nostril - Two Times
a Day x 180 day(s)

Outcome
Verbalizes
Understanding

Li, Richard

Page 3 of 3
,

Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 9 of 18

MIMBW 600.00 * SECURITY /DESIGNATION * 10-20-2015
PAGE 001 OF OO1 * DATA * 13:12:10
REGNO: [71563-066 NAME: CANALES-VILLALONGO, MIGUEL ORG: DSC
RC/SEX/AGE: W/M/27 FORM D/T: 10-15-2015/1556 RES: PHILA, PA 19134
OFFN/CHG..: CNSP TO PWITD AT LEAST 2<3.5KGS COC NEAR A PROTECTED LOC, POSS
A FA IN FRTHRNCE DRG TRFFCK CRM;3:13CRO1130(1) ;157M/8YRS

CUSTODY..: IN BIL: CITIZENSHP: UNITED STATES OF AMERICA
CIM CONS.: USM: FRQ
JUDGES west GARCIA-GREGO RECFACL/PGM: STATE OF FLORIDA/DAP/MED EVAL VOLSUR: NO
VS DT/LOC: MGS REL: 122 SEVERITY: MODERATE
CHrycHsS/5: 661/00/PSr VICLENCE: SERIOUS 5-10 YRS ESCAPES.: NONE
DETAZNER.: LOW/LOW MOD AGE: 25-35 EDUC LV: NO HS/GED,NO GED PGM HGC: UNK
DRUG/ALC.: < 5YRS AGO TOTAL 17 - SEC LVL: MEDIUM
PUB SAFTY: SENTLEN CAR MD/MH: SCRNL/CAREL-MH OMDT REF: NO
CCM RMKS.: R/MDM.CONSPIRED W/DTO AS A ORGANIZER/LEADER/ENFORCER, POSS FA

MADE THRTS OF VIOL,RSP FOR 2<3.5KGS COC.PR-09'AGG BTTRYCSHOT

VCTCM W/I TO KILL)JT;PC-12'CRM CNSP TO MANUF/DEL CDS;NO PSYX;

MEDX ASTHMA, SINUSITIS, LUMP RT.TESTICLE;GAF=UNK
DESIG: COLEMAN FCI MEDIUM DSC JRW 10-16-2015 RSN: LEVEL MSL:
MGTV/MVED. :
DESIG RMKS: JUD REC FOR FACL FOLLOWED. NOTE JUD RECS FOR DAP & MEDICAL

EVAL/TRMT.

GO005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

http s://bop-tep:doj-gov:9049/SENERYA1PPG00:do

I;

yo
So
wo

0/2015——
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20
CORONAVIRUS TSUNAMI THREATENS PRISON SYSTEM Page 10 of 18

Aweek ago, the US had 3,500 confirmed COVID-19 cases, with 40 deaths. A scant seven days later, those numbers have
increased by an order of magnitude: the nation has just passed 33,000 confirmed cases including several members of
Congress and 413 deaths. And although some local and state governments are releasing thousands of inmates in order fo
prevent a coronavirus outbreak in crowded jails and prisons, there is no federal move to do so.

As of late last night, the Wall Street Journal reported, the Bureau of Prisons had confirmed three staff and three inmate cases.
One of the BOP staff members who is presumed positive worked at a New Hampshire facility and may have been in contact
with inmates, a BOP official told CBS News.

But despite inmate rumors to the contrary, the BOP is not using its furlough power, RRC placement, Elderly Offender Home
Detention program, or power to recommend compassionate release to speed the release of vulnerable inmates.

Last week, the ACLU called on Attorney General William Barr to "immediately seek sentences consistent with retroactive
application of provisions of the First Step Act, including the 851 enhancement, safety valve, and 924(c) "stacking" provisions."
The ACLU demanded that BOP increase use of compassionate release for those over 65, have a medical condition; or who
suffer from diseases making them vulnerable to the COVID-19 disease, and people within a year of release.

On Thursday, the Federal Public & Community Defenders asked DOJ to direct the BOP to grant the maximum amount of home
confinement and to expand its reasons for recommending compassionate release to include risks of coronavirus to "identified
persons over the age of 60, as well as persons with diabetes, respiratory problems, and compromised immune systems as
facing special danger from COVID-19."

Inmate rumors that the BOP will release minimum security inmates were stoked by reports of a petition posted at the website
change.org, demanding that President Trump order all BOP campers be sent to home confinement for the duration of the
COVID-19 emergency. As of late Sunday, the petition had over 37,000 signatures. The odds this petition will have any effect
whatsoever are Zero.

inmates face substantial risks due to the tight spaces in crowded conditions and strained health-care systems, according to
experts. An opinion column in The New York Times last week warned that prisons and jails would be "the epicenter of the
pandemic" unless action was taken. A similar column in The Washington Post warned, "Unless government officials act now, the
novel coronavirus will spread rapidly in our jails and prisons, endangering not only prisoners and corrections workers but the
general public as well.”

"We're all headed for some dire consequences,” The Wall Street Journal quoted Daniel Vasquez, a former California warden, as
saying. "I think it's going to be impossible to stop it from spreading."

CBS News reporied. Thursday that BOP employees say their lives are in danger after bungled instructions and widespread
supply shortages.."The agency is in chaos," CBS quoted Joe Rojas, regional vice president of a correctional officer labor union,
as saying. “We are just scrambling to get things in order." At a Florida FC!, BOP staffers told CBS News that officers transferring

inmates lack access to protective gear, soap, and hand sanitizer. Gloves are in short supply, and workers plan fo reuse
disposable masks. -

"Our supply is very limited," Kristan Morgan, vice president of an officers’ union, told CBS. "It's kind of like survival of the fittest
at this point.” She said she spent Tuesday afternoon admitting a busload of 12 new inmates, all of whom had high fevers. The
facility's doctor is out sick, and their two nurses and one nurse practitioner are working around the clock. BOP staff have started
to call in sick in order to avoid exposure. "They feel really betrayed," said union president Ray Coleman said.

AHAE pivrtatt® 3
00130-JAG Document 1291-1 Filed 06/02/20 Page 11 of 18

WHAT'S HAPPENING
AT
ALLEVWOOD

(AND THE BOP FACILITIES)

 

Alachinestt Auf

 
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 12 of 18

A, COVID-19 is spreading through BOP at an exponential rate.
The Court is familiar with the threat posed by COVID-19, particularly in the

prison setting, where social distancing and hygiene recommended by the Centers for
Disease Control are very difficult to achieve. Data shows that, not surprisingly, the
virus is tearing through the BOP at a rate exponentially higher than it is spreading
elsewhere in the United States. Indeed, at the time pefeiver reportedly submitted |
his request for compassionate release with his Allenwood warden ¢ ), BOP was
reporting 377 inmates and staff were infected (not including those who had been
, infected but recovered), and 8 people dead. Today, BOP reports 1,948 are infected (not
including those who have recovered), and 23 more people have perished, bringing the
death count to 31.! The universe of those who have died from the virus in custody
includes people under the age of 60, and people-to whom courts had granted
compassionate release but fell ill and died before the orders could be effectuated, and

a 30-year old woman who had just given birth.2

Total BOP-Reported Positive Tests for COVID-19 Nationwide (Includes Staff
and Inmates}

1600
1400
1200
1000
800
600
400
200

 

oO oc oo 90 a4 oS oocUCOlmWUmUmUCODWUCTWlLCDWLCO
S SS SBKRSBSRSRBKRBBKZBRVRSSBS EQ _E 8
RS SRRESRERERRSSSERSERSSS

ia
SkSeskesgeseeseaeegaRgse gga ges
ee Tr ft Ty TF -F A Se RRL
a ae ew ew we + fF Ff F SF F F F

COVID-19 Rate of Infection for Various Populations

in)
 

Case 3:13-cr-00130-JAG Document 1291-1

Filed 06/02/20 Page 13 of 18

 

 

 

 

 

 

 

 

 

Infection Rate as_ 1 Infections/ |
; Percent of i 1,000
Location i Cases Population Population i People
1E} 5 4 13763 ; 178,649° 7.70 - 0.7702%
HEX 980,0085 | 329,574,093 2.97; _0.2974%
3,912? | 1,394,015,9778 0.06 | 0.0060%
_* 199,414° 62,402,659*° _ 3.20 -  0,3196%

 

2.590248

#5] 127.9563
“+ | 2.410268

 

Moreover, there is ample reason to believe that the Bureau of Prisons’ numbers
probably understate the spread within its system overall, and that there very well

‘could be people infected with the virus at FCI Allenwood Low now, notwithstanding

the BOP report. First, BOP excludes data from private run prisons.!! Second, BOP’s

website lists only “lab positive tests,” omitting “suspected, presumed positive, or
clinically confirmed.” !2 Third, the BOP numbers, which show no positive cases at the
complex in which P24ose¢: is housed, appear to exclude at least two staff members
who have tested positive, according to news sources.!3 Finally, it is by now well-

iknown that people infected with COVID-19 “may not show symptoms. The only way

'

‘to be sure how many people in a prison are positive for the virus is to test them all,

as some state prison systems have begun to do (causing their numbers to skyrocket), —

but BOP has not engaged in widespread testing. 15

B. Conditions at. £47honee:facility are conducive to spreading the virus.

Moreover, the inherent problem at every prison is that people come and go, and -
move about, and are packed in close quarters, sharing space and facilities. According

to Fettiouey, he and his fellow inmates at Allenwood Low have been locked down

since April 1, like most of the rest of BOP, which will continue this lockdown through

at least May 18.'6 But a lockdown is not a panacea. According to Rekihouee } during
the “lockdown” in lace AG Oe Brook Hh Gltes are sill tee Rea He 5 Ramttes etdasy

other day, and in that time, they share showers, furniture, phones, and computers.
Neither hand-sanitizer bottles nor disinfectant wipes are made available to the
inmates either inside or outside of their cells. Moreover, he is not locked down alone.
He shares his room and bathroom facilities with another man, whose actions he

cannot control.

In short, the risk to Pe+//owed is real, and it is present now. See United States
v. Harris, Case No. No. 19-356, 2020 WL 1482342, at *J (D.D.C. Mar. 26, 2020) (noting
that, between the time the government counseled the court to “wait and see” if any
positive COVID-19 cases were detected at the D.C. jail, “at least one person at the

D.C. jail has tested positive for the virus ”),

C. Pett #foneR ‘s medical conditions place him at particularly high
risk for severe illness or death from COVID-19.

Everyone incarcerated within BOP is at risk, but ?et/+/,ver is especially so.

He does not have permission to keep
bleach or other disinfecting materials needed to regularly clean and disinfect every
part of it to kill the virus, which can live for up to 72 hours on surfaces (not to mention

that this I difficult for him to accomplish on his own). !®
I

In addition, he is predisposed to get very sick if he contracts the virus, asheis |
diabetic, and suffers from, among other conditions, high blood pressure, and is 60
years old,19 According to the Centers for Disease Control and Prevention (CDC),
diabetes and severe obesity may put individuals at “high-risk for severe illness from”
COVID-19.”20 Indeed, a study of 5,000 hospitalized patients published on a website
for the Journal of the American Medical Association showed that 57% had high blood
pressure, 41% were obese, and over 1/3 had diabetes. And a group of University of
Missouri and Harvard doctors recently reported that data from China showed that

the “fatality rate” for diabetics was almost three times the overall fatality rate.”2!

 

(3)
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 15 of 18
Although the CDC highlights the risk

to those over 65, the Intensive Care National Audit and Research Centre in London
reports that 45.8% of those between the ages of 50-69 admitted to critical care died in
critical care.?2

While some may argue that any defendant (like any person) will still be at risk
outside of prison, that argument misses the point. COVID-19 is extremely dangerous
to Fet/fover wherever it is contracted, but the ability to guard against it is greater
at home, where Pet/tiveg (can truly quarantine, where he can clean his wheelchair
properly with help, and where he can shower alone, and freely practice the other
hygiene and cleaning recommendations of experts. None of that can happen at the
prison, where he shares a recom and bathroom facilities with another man, shares a
common area, showers, phones and computer terminals with hundreds of men who
could be infected without anyone knowing it, and has no access to his own cleaning
supplies. Indeed, the CDC's website says: “People in correctional and detention ;

facilities are at greater risk for illnesses, such as COVID-19 because of their close

living arrangements with other people.”23 Or, as one district judge put it recently, in
the context of granting a motion for compassionate release, prisons are “tinderboxes :
for infectious disease.” United States v. Rodriguez, No. 2:03-CR-0027 1-AB-1, 2020 WL

1627331, at *1 (B.D. Pa. Apr. 1, 2020).

C#)
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 16 of 18

 

 

1 BOP reports data on staff and inmates testing positive every afternoon, at
www.bop.gov/coronavirus (last visited 4/29/20). The tables and charts that follow
were created by an Assistant Federal Public Defender in New York, using data from

ww w.bop.gov/coronavirus and www.cdc.gov as of April 27, 2020.

2 BOP issues press releases regarding each death. See https://www.bop.gov/
resources/press_releases.jsp (last visited 4/29/20). On April Ist, a district court in
Northern Florida commuted a life sentence for a defendant named Andre Williams to
time-served with 12-months home confinement, finding age and medical conditions
created significant risk of “life threatening illness should he be exposed to COVID-19
while incarcerated.” U.S. v. Williams, No. 04-cr-95, at *7 (N.D. Fla. Apr. 1, 2020) (ECF
No. 91). Before the order granting release was filed, Mr. Williams caught coronavirus
in FMC Butner. He died April 12th. See BOP, Inmate Locator website, available at

https://bit.ly/2XDfpZe).

 

3 Includes the number of both BOP inmates and staff who have tested positive
for COVID-19. Numbers obtained from www.bop.gov/coronavirus on a daily basis.

+ Includes the number of federal inmates in BOP-managed institutions and the
BOP staff complement. Numbers. obtained from www.bop.gov/coronavirus on a daily
basis.

5 Numbers obtained on 4/27/2020 at 3:58pm from https://coronavirus.jhu.edu/
map.html.

6 Numbers obtained on 4/27/2020 at 3:57pm from https://www.census.gov/
popclock/.

7 Numbers obtained on 4/27/2020 at 3:58pm from https://coronavirus.jhu.edu/
map.html.

8 Numbers obtained on 4/27/2020 at 3:57pm from https:/Avww.census.gov/
popclock/.

® Numbers obtained on 4/27/2020 at 3:58pm from https://coronavirus.jhu. edus/
map.html.

10 Numbers obtained on 4/27/2020 ‘at 3:57pm from https://www.census.
.gov/ponelock/.

 

 

oo,
—e
VB
3:13-cr-00130-JAG , Document 1291-1 Filed 06/02/20 Page 17 of 18
CP Sasi Rane. eA second federal prison in NC has coronavirus cases, and U.S.

officials aren’t tracking it,” The News & Observer (Apr. 19, 2020), available at
(reporting positives at private prison, and that BOP spokeswoman confirmed that
BOP site does not report positives at privately run prisons), available at

hitps://www.newsobserver.com/news/local /article242125516 .html (last visited Apr.
21, 2020).

2 April 10, 2020 Press Release, “Rep. Bass & Nadler Demand Answers, Public
Briefings from DOJ on Handling COVID-19 in Federal Prisons & CARES Act
Implementation as Infections and Deaths Rise in the System,” (Apr. 10, 2020),
available at https://bass.house.gov/media-center/ ress-releases/rep-bass-nadler-dem

and-answers -public-briefings-doj-handling-covid-19 (last visited Apr. 18, 2020).

18 According to local news reports citing the president of the union representing
corrections officers at Allenwood, a resigning staff-member tested positive after his
last day, which was March 25, and another staff member was confirmed positive
sometime in early April 4. Marcia Moore, “UPDATE Allenwood prison staffer tests
positive for COVID-19; limited contacted with staff, prisoners,” The Daily Item (Apr.
10, 2020) (“Hart did not know specifics, including when the unidentified corrections
officer tested positive, whether he was hospitalized or what prison he will be working
at next.”), available at https://www.dailyitem.com/coronavirus/update-allenwood-.
rison-staffer-tests- ositive-for-covid-19-limited-contacted-with-staff-prisoners/arti
cle_29b79008-7293-11lea-91da-9ff386b66bc50. html (last visited 4/27/20); Marcia
Moore, “Allenwood prison worker tests positive for COVID-19,” The Daily Item (Apr.
13, 2020) (“Hart, the president of the union representing corrections officers at U.S.
Penitentiary at Allenwood, a maximum-security prison in the same complex where
one officer was diagnosed with COVID-19 in March, said staff was notified of the —
second confirmed diagnosis on Friday.”), available at https://www.dailyitem.com/ . .
news/snyder_county/allenwood-prison-worker-tests- ositive-for-covid-19/article
4c/c4484-b39b-5b59-9429-0d4fe2797£71.html (last visited 4/27/2020).

4 Apoorva Mandavilli, “Infected but Feeling Fine: The Unwitting Coronavirus

 

          

     

 

Spreaders,” New York Times (March 31, 2020), available at bttps://www.nytimes.com

2020/03/3 1/health/coronavirus-asymptomatic-transmission. html (last visited Apr. 1,
2020; see also CDC, “How Coronavirus Spreads” webpage, available at httos:/iwww.
cdc.gov/coronavirus/2019-ncov/prevent-gettine-sick/how-covid-spreads. html?CDC

AA_refVal=https%8A%2F%2Fwww.cde.gov%2Fcoronavirus%2F2019-ncov%2 Fore
pare%2Ftransmission.html (last visited Apr. 1, 2020).

15 See C. Aspinwall, J. Neff, “These Prisons Are Doing Mass Testing For .
COVID-19—And Finding Mass Infections,” The Marshall Project (Apr. 24, 2020),
available at https://www.themarshallproject.org/2020/04/24/these-prisons-are-doing-
mass-testing-for-covid-19-and-finding-mass-infections (“Only a handful of states
have taken this. expansive, testing approach so far—but it seems responsible for a
spike in reported coronavirus cases behind bars.”) (last visited 4/27/20); B. Chappell,
“73% of Inmates at an Ohio Prison Test Positive for Coronoavirus,” National Public

Radio (Apr. 20, 2020), available at https://www npr.ore/sections/coronavirus-live-
updates/2020/04/20/83894321 1/73-of-inmates-at-an-ohio-prison-test-

 

   

ositive-for-

coronavirus (last visited 4/27/20). BOP has recently announced expanded testing, but

is deploying it only at “institutions with known COVID-19 cases.” See BOP website,

“BOP Expands COVID-19 Testing,” (Apr. 24, 2020) at https://www.bop.gov
/resources/news/20200424 expanded testing.jsp (last visited 4/27/20).

6 COVID-19 Action Plan: Phase 5 (March 31, 2020), https://tinyurl.com/

rb9uwmyrx (last visited Apr. 13, 2020); COVID-19 Action Plan: Phase 6 (Apr. 14, 2020),
_,https://www.bop.gov/resources/news/pdfs/20200414 press_release_action dam
\_G.ndf (last visited Apr. 21, 2020).

       

 

sso
Case 3:13-cr-00130-JAG Document 1291-1 Filed 06/02/20 Page 18 of 18

Technology Users Attention: Precautions for COVID-19, at https://pva.org/covid-19/
(last visited Apr. 2, 2020); CDC, “People with Disabilities,” website at
httos://www.cde.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
disabilities.html (last visited 4/27/20) (recommending regular disinfecting of
wheelchairs); see also Numotion.com, “Coronavirus: What to do if you're in.a
wheelchair,” at https:/jwww.numotion.com/blog/march-2020/coronavirus-what-to-do-
if-you-ve-in-a-wheelchair (same, recommending disinfection of all parts of a
wheelchair, not just wheels, with bleach) (last visited 4/27/20).

19 Dkt. No. 231 at 8; Presentence Investigation Report (PSR) {{ 60, 68-72.

20 See CDC, “Groups at Higher Risk for Severe Illness,” available at https://
www.cde.gov/coronavirus/2019-ncov/hep/underlying-conditions .htm)] (last visited
4/27/20). ‘

21 Michael A. Hill, Christos Mantzoros, and James R. Sowers, “Commentary: :
COVID-19 in patients with diabetes,” Metabolism (Mar. 24, 2020), available at —
https://www.ncbi.nim.nih.gov/pmc/articles/PMC7102643/ (last visited Apr. 17, 2020) |
(“Very recently a summary report from the Chinese Center for Disease Control of .
72,314 cases across the country showed an overall fatality rate of 2.3% but this was .
increased to 10.5% in people with cardiovascular disease and 7.3 and 6%, respectively ;
for people having diabetes or hypertension.”).

     

22 TCNARC report on COVID-19 in critical care, ICONARC at 14 (Apr. 4, 2020),

available at httns://www.icnarc.org/Our-Audit/Audits/Cmp/Reports ‘(last visited
4/29/20).

The World Health Organization (WHO) identifies individuals at highest risk
to include those over 60 years of age and those with cardiovascular disease, diabetes,
chronic respiratory disease, and cancer. See https://www.who.int/docs/default-source
/coronaviruse/situation-reports/20200311-sitrep-51-covid-19.pdf?sfvrsn=1ba62e57
10; see also https://www.who.int/newsroom/q-a-detail/q-a-coronaviruses. The WHO
further states that the risk of severe disease increases with age starting from around
40 years. ,

|

23 See https://www.cde,gov/coronavirus/2019-ncov/community/correction-deten
tion/fag.htm] (last visited Apr. 13, 2020). Moreover, locking inmates down is not a

solution. Not only is lockdown a highly imperfect preventative measure as inmates
are still regularly released to common areas, prolonged lockdown is more punitive
than what the Court envisioned for Hien -when the Court imposed its sentence.

(11)
